—In an action to recover damages for medical malpractice, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Bellard, J.), dated May 29, 1997, as granted that branch of the motion of the defendant Izak Herschitz which was for summary judgment dismissing all causes of action insofar as asserted against him that were based upon treatment rendered prior to December 3, 1988.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly concluded that the continuous treatment doctrine was inapplicable under the circumstances presented (see, CPLR 214-a; Young v New York City Health & Hosps. Corp., 91 NY2d 291; cf., Cox v Kingsboro Med. Group, 88 NY2d 904; Nykorchuck v Henriques, 78 NY2d 255, 259; Massie v Crawford, 78 NY2d 516, 519; Fauci v Wolan, 238 AD2d 305). Copertino, J. P., Thompson, Sullivan and Friedmann, JJ., concur.